PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
International Business Machines Corporation et al.
Application No. 16/158,103
Filed: 11 Oct 2018
For: MULTIFUNCTIONAL POLYMERS
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition filed July 18, 2022, which requests under 37 C.F.R. § 1.182 that previously filed terminal disclaimers be withdrawn.  

The petition is granted.

Petitioner requests that the terminal disclaimers (TDs), filed June 10, 2021 and September 14, 2021, respectively, be withdrawn because they do not properly reflect the ownership of the application for patent. Specifically, petitioner asserts that the previously filed TDs incorrectly state applicant’s present extent of interest in the instant application, and therefore do not comply with 37 CFR 1.321(b)(3). Petitioner requests the Office accept a corrected TD, filed July 18, 2022, which properly reflects the ownership interest of the applicants (International Business Machines Corporation and Shin-Etsu Chemical Co., Ltd.) in lieu of the terminal disclaimers filed June 10, 2021 and September 14, 2021. As the examiner has determined that withdrawal of the TDs filed June 10, 2021 and September 14, 2021 is appropriate in view of the corrected TD filed July 18, 2022, the petition may be favorably considered.

The petition fee of $420.00 has been received.

This application is being referred to Technology Center Art Unit 1737 for correction of PALM and file records consistent with this decision.

Telephone inquiries relative to this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET